Citation Nr: 1104725	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  04-37 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle 
disorder.  

2.  Entitlement to service connection for a low back pain 
disorder.

3.  Entitlement to service connection for a left hand disorder.  

4.  Entitlement to service connection for a left foot and toe 
disorder.  

5.  Entitlement to service connection for a right AC joint 
separation disorder.

6.  Entitlement to a compensable evaluation for plantar 
fasciitis.

7.  Entitlement to a compensable evaluation for hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to December 
2000, with additional Army Reserve service prior to that time.  

This matter came to the Board of Veterans' Appeals (Board) from a 
September 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  
The RO in Montgomery, Alabama, currently has jurisdiction of the 
Veteran's claims. 

The Veteran testified at a Board hearing at the RO before the 
undersigned Acting Veterans Law Judge in February 2010.  A 
transcript of the hearing is of record.  The record was held open 
for 60 days after that hearing so that the Veteran could submit 
additional evidence.  In April 2010, the Board received that 
evidence with a waiver of the right to have the RO consider that 
evidence in the first instance.  The evidence and the waiver have 
been associated with the claims file.

During the hearing, it was unclear whether the issue of 
entitlement to an increased evaluation for a left shoulder 
disorder was on appeal; therefore, the undersigned took testimony 
on the issue in case it was.  After a full review of the record, 
the Board notes that on his September 2004 VA 9 Form, Substantive 
Appeal, the Veteran listed the specific issues he wished to 
appeal.  The left shoulder issue was not listed; as such the 
September 2002 rating decision as to this matter is final, and 
the issue is not before the Board.

Unfortunately, further development of the evidence is required 
before the Board can adjudicate the Veteran's petition for 
service connection for a bilateral ankle disorder, a left hand 
disorder, and a left foot and toe disorder.  Further development 
of the evidence is also required for the issues of entitlement to 
compensable evaluations for plantar fasciitis and hemorrhoids.  
These issues are REMANDED to the agency of original jurisdiction.  
VA will notify the Veteran should further action be required.


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, a low back 
disorder, described as mechanical low back pain with muscular and 
degenerative disease, was incurred as a result of service. 

2.  Resolving all doubt in the Veteran's favor, a right shoulder 
acromioclavicular (AC) joint separation was incurred as a result 
of service. 


CONCLUSIONS OF LAW

1.  A mechanical low back pain disorder with muscular and 
degenerative disease was incurred in service.  38 U.S.C.A. §§ 
1110, 1131, 5103-5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2010).

2.  A right shoulder AC joint separation disorder was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 5103-5103A, 5107 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In this case, 
with respect to the mechanical low back pain, and right AC joint 
separation disorders, the Board is granting in full the benefits 
sought on appeal.  Accordingly, assuming, without deciding, that 
any error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not be 
further discussed.

Background

The Veteran in this case seeks service connection for a low back 
disorder and a right AC joint separation.  He testified at the 
February 2010 Travel Board hearing that he injured his spine 
during his thirty year period of service by such activities as 
jumping off track vehicles.  He noted several documented events 
over 30 years of service, including lifting heavy objects like 
sandbags, weapons, and truck assemblies.  While serving as a 
recruiter, he indicated that he was treated by a private 
physician who ordered him to six weeks bed rest for his lower 
back pain.  During his final nine years of service, he was a 
staff officer and the division surgeon reported to him.  He did 
not necessarily receive treatment in the medical facilities, but 
rather saw the surgeon informally.  For this reason, the 
treatment noted in the service records did not reflect the full 
extent of his actual treatment.  

Regarding the right shoulder, the Veteran testified that he 
suffered 3rd degree separation of the AC joint in service.  His 
collarbone protruded above his shoulder and caused painful and 
limited range of motion of the right arm.  He stated that he was 
initially treated in service by a private physician, and then by 
Army doctors.  

Service treatment records show that the Veteran reported a pre-
existing scoliosis condition upon enlistment.  During service, he 
had several back pain complaints noted, some of which were 
diagnosed as scoliosis, while others were diagnosed as back 
strain as a result of heavy lifting or other activities.  Service 
treatment records also documented a right AC joint separation as 
a result of a 1990 skiing accident.  

At a June 2004 VA examination, the examiner noted that the 
service treatment records revealed that the Veteran had been 
treated several times in service for low back strains.   The 
examiner also noted that the current treatment records revealed 
the Veteran had been diagnosed with degenerative disc disease 
(DDD), as well as a history of lumbosacral muscular back pain.  
No neurological deficits were noted.  Based on his review of the 
records, he opined that the Veteran's current back problems would 
be related to his various strains through his military career and 
not specifically to his scoliosis.

The examiner also noted the Veteran's treatment in service for a 
right shoulder sprain.  In reviewing the records, he noted 
multiple documentations noting that the Veteran suffered a 3rd 
degree displacement of the right clavicle secondary to a fall.  
Because of the lack of symptoms at that time, no surgery was 
performed.  Several examinations noted the high protrusion 
displacement of the right clavicle at the AC joint.  The Veteran 
complained of decreased motion and pain of the right shoulder 
several times.  Examination revealed a significant decrease in 
range of motion of the shoulders with pain.  The examiner opined 
that the right shoulder AC separation was caused by trauma while 
on active duty.  

Analysis

Service connection may be granted for disability due to disease 
or injury incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection 
also may be granted for any disease initially diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical, or in certain 
circumstances, lay evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 38 
C.F.R. § 3.303 (2009); see also Hickson v. West, 12 Vet. App. 
247, 253 (1999) and Davidson v. Shinseki, 581 F.3d 1313, 1316 
(Fed. Cir. 2009).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence 
is assembled, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

The record includes medical evidence that tends to support the 
Veteran's claims of service connection for mechanical low back 
pain and a right AC joint separation.   Specifically, the service 
treatment records demonstrate injuries in service to the low back 
and the right shoulder.  The private treatment records in the 
file document current disabilities of the back and right 
shoulder.  The examiner in the June 2004 VA examination opined 
that the Veteran's low back pain and right AC joint separation 
were incurred during his period of service.  The examiner also 
provided a rationale for those opinions, indicating that they 
were based on his review of the entire record. 

On this evidence, the Board finds that all elements necessary to 
establish service connection for the Veteran's back disability 
and his right AC joint separation disorder have been met.  
Accordingly, service connection is warranted.

ORDER

Service connection for mechanical low back pain with muscular and 
degenerative disease is granted.

Service connection for a right shoulder AC joint separation is 
granted.

REMAND

The Veteran is seeking entitlement to service connection for a 
bilateral ankle disorder, a left hand disorder, and a left foot 
and toe disorder.   He is also seeking 
compensable evaluations for plantar fasciitis and hemorrhoids.

I.  Bilateral ankle, left hand, and left foot and toe injuries

As noted above, in order to establish service connection, three 
elements must be established.  There must be medical evidence of 
a current disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and medical, or in certain circumstances, lay evidence of 
a nexus between the claimed in-service disease or injury and the 
current disability.  With each of the three issues, it appears 
that the agency of original jurisdiction recognized an injury in 
service, but denied the service connection claims because of a 
lack of current diagnoses that had been linked to service.

VA is required to give due consideration to all pertinent medical 
and lay evidence in evaluating a claim for disability benefits.  
With specific regard to lay evidence, the type of evidence that 
will suffice to demonstrate entitlement to service connection, 
and the determination of whether lay evidence may be competent to 
satisfy any necessary evidentiary hurdles, depends on the type of 
disability claimed.  Barr v. Nicholson, 21 Vet. App. 303, 308 
(2007).  For example, lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when a 
layperson is competent to identify the medical condition, the 
layperson is reporting a contemporaneous medical diagnosis, or 
lay testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007).  

In his hearing before the undersigned, the Veteran testified as 
to current scars and symptoms in his left hand and left foot, 
accompanied by decreased strength and pain in both extremities.  
He is competent to speak to these types of manifestations, as 
they are capable of lay observation.  Also, the June 2004 VA 
medical examiner noted current degenerative changes in the 
Veteran's ankles.  Therefore, the competent evidence supports 
that he has current disabilities.

VA is required to seek a medical opinion if the information and 
evidence of record does not contain sufficient competent medical 
evidence to decide the claim, but contains competent lay or 
medical evidence of a current disability, establishes that the 
Veteran suffered an event, injury or disease in service, and 
indicates that the current disability may be associated with the 
in-service event, injury or disease.  38 C.F.R. § 3.159(c)(4).

Here, as noted above, the current evidence establishes that the 
Veteran has manifestations of disabilities of the ankles, left 
hand, and left foot.  His service treatment records confirm 
events in service on each of these areas of his body.  He was 
treated for ankle sprains and Achilles tendonitis.  He incurred 
lacerations on his hand and foot in separate accidents.  The 
question, therefore, remains whether the evidence indicates that 
there may be an association.  Such an indication will be found 
when there is "medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology such 
as pain or other symptoms capable of lay observation."  McLendon 
v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Veteran has credibly testified that he has continued to 
experience pain and decreased strength in his ankles, left hand, 
and left foot since his separation from service.  Indeed, he 
indicated as much in his initial claim for service connection 
upon his separation in 2001.  Thus, this is credible evidence of 
a continuation of the symptoms he experienced in service.  VA 
medical examinations regarding each of the three claimed 
disabilities are therefore required for the purpose of 
determining their nature and etiology of each of the 
disabilities.

With specific regard to the ankle disabilities, the Veteran noted 
pre-existing bilateral ankle fractures when he entered service.  
He seeks service connection on the basis of aggravation of that 
pre-existing disease.  A pre-existing injury or disease will be 
considered to have been aggravated by active service where there 
is an increase in disability during such service, unless there is 
a specific finding that the increase in disability is due to the 
natural progress of the disease.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306; Green v. Derwinski, 1 Vet. App. 320 
(1991).  Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the pre-
service disability underwent an increase in severity during 
service.  This includes medical facts and principles that may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  Medical evidence is required 
to establish aggravation; therefore, while on remand, an opinion 
must be sought.

II.  Plantar fasciitis and hemorrhoids

At the February 2010 Travel Board hearing, the Veteran presented 
additional evidence to the Board with a waiver of consideration 
by the RO.  This evidence included copies of VA Compensation & 
Pension (C&P) examinations conducted in  June 2004, which had not 
been included in the claims file.  With respect to the Veteran's 
plantar fasciitis, no examination is of record.  The examination 
noted to be for the Veteran's hemorrhoids contains one paragraph 
regarding external hemorrhoids.  During his hearing, he testified 
as to recently undergoing an endoscopy, in which internal 
hemorrhoids were found, with significant residuals.  Therefore, 
that examination appears to be inadequate for rating purposes.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  Also, it includes 
obtaining all relevant and available medical records.  That 
development must be undertaken prior to appellate review.

While the further delay of this case is regrettable, due process 
considerations require such action.   Accordingly, the case is 
REMANDED for the following actions:

1.  Please take appropriate action to secure 
any records which have not been previously 
secured for inclusion in the claims file, 
such as the results of the endoscopy 
mentioned in the June 2004 VA examination and 
in the Veteran's hearing testimony, from both 
private and VA facilities.  All attempts to 
secure this evidence must be documented in 
the claims file.

2.  After securing the outstanding records in 
paragraph 1, please schedule the Veteran to 
undergo the following examinations through 
the Pensacola, Florida VAMC.

3.  Schedule the Veteran for a VA examination 
to determine the nature and etiology of any 
bilateral ankle, left hand, and left foot and 
toe disabilities diagnosed.  The claims file 
must be reviewed in conjunction with the 
examination.  All testing deemed necessary 
must be conducted and results reported in 
detail.  Based on the review of the file and 
the physical examinations, the examiner is 
asked to render opinions as to the following:

	a.  whether it is at least as likely as 
not that any left hand disability 
diagnosed (to include a scar or a 
neurological disability) is medically 
related to the Veteran's service.  

b.  whether it is at least as likely as 
not that any left foot and toe disability 
diagnosed (to include scars or a 
neurological disability) is medically 
related to the Veteran's service.  

c.  whether the Veteran's pre-existing 
bilateral ankle fractures were aggravated 
by his service.  Specifically, the 
examiner is asked to determine whether the 
Veteran's in-service ankle sprains and 
Achilles tendonitis constituted an 
increase in the pre-existing ankle 
disability.  If the examiner finds that 
the ankle condition did increase in 
severity during service, then the examiner 
should express an opinion as to whether 
this increase in severity was proximately 
due to or the result of the hardships of 
service rather than due to the natural 
progress of the disorder.   

The examiner is reminded that the term "as 
likely as not" does not mean "within the 
realm of medical possibility," but rather 
that the evidence of record is so evenly 
divided that, in the examiner's expert 
opinion, it is as medically sound to find in 
favor of the proposition as it is to find 
against it.  

A rationale for any opinion offered is 
requested.  If the requested opinions cannot 
be provided without resort to speculation, 
the examiner should so state and fully 
explain why such opinions cannot be provided 
without speculation.

The Veteran should be notified that it is his 
responsibility to report for the examination 
and to cooperate in the development of the 
claims.  The consequences for failure to 
report for VA examinations without good cause 
may include denial of the claims.  38 C.F.R. 
§§ 3.158, 3.655 (2010).  In the event that the 
Veteran does not report for the aforementioned 
examinations, documentation should be obtained 
which shows that notice scheduling the 
examinations was sent to the last known 
address.  It should also be indicated whether 
any notice that was sent was returned as 
undeliverable.  

4.  Schedule the Veteran for VA examinations 
to determine the current severity of his 
service-connected plantar fasciitis and 
internal and external hemorrhoids.   The 
claims file must be reviewed in conjunction 
with the examinations.  All testing deemed 
necessary must be conducted and results 
reported in detail.  

The Veteran should be notified that it is his 
responsibility to report for the examinations 
and to cooperate in the development of the 
claims.  The consequences for failure to 
report for VA examinations without good cause 
may include denial of the claims.  38 C.F.R. 
§§ 3.158, 3.655 (2010).  In the event that the 
Veteran does not report for the aforementioned 
examinations, documentation should be obtained 
which shows that notice scheduling the 
examinations was sent to the last known 
address.  It should also be indicated whether 
any notice that was sent was returned as 
undeliverable.  

5.  Thereafter, review the claims folder and 
ensure that the foregoing development 
actions, as well as any other development 
that may be in order, have been conducted and 
completed in full.  Specifically, please 
review the examination reports to ensure that 
they are adequate and in compliance with the 
directives of this REMAND.  If the reports 
are deficient in any manner, please implement 
corrective procedures at once.

6.  Following any other indicated 
development, readjudicate the claims.  If any 
benefit is not granted, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before the 
file is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


______________________________________________
BETHANY L. BUCK 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) 
(2010).


 Department of Veterans Affairs


